
	

114 S3531 IS: Scotchman Peaks Wilderness Act of 2016
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3531
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2016
			Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To designate certain National Forest System land in the State of Idaho as wilderness.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Scotchman Peaks Wilderness Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Scotchman Peaks Wilderness. Sec. 4. Administration. Sec. 5. Fire. Sec. 6. Adjacent management. Sec. 7. Indian tribes. Sec. 8. Effect.  2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means the Secretary of Agriculture. (2)Wilderness areaThe term wilderness area means the area designated as a component of the National Wilderness Preservation System by section 3(a).
			3.Scotchman Peaks Wilderness
 (a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain National Forest System land in the State of Idaho comprising approximately 13,961 acres, as generally depicted on the map entitled Final Map Scotchman Peaks Wilderness and dated June 20, 2016, is designated as wilderness and as a component of the National Wilderness Preservation System and shall be known as the Scotchman Peaks Wilderness.
 (b)Map and legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description for the wilderness area.
 (c)EffectThe map and legal description submitted under subsection (b) shall have the same force and effect as if included in this Act, except that the Secretary may correct minor errors in the map or legal description.
 (d)AvailabilityThe map and legal description submitted under subsection (b) shall be available for public inspection in the appropriate offices of the Forest Service.
			4.Administration
 (a)In generalSubject to valid existing rights, the wilderness area shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act.
 (b)WithdrawalSubject to valid existing rights, the wilderness area is withdrawn from all forms of— (1)entry, appropriation, and disposal under the public land laws;
 (2)location, entry, and patent under the mining laws; and (3)disposition under the mineral leasing, mineral materials, and geothermal leasing laws.
 (c)Fish and wildlifeNothing in this Act affects the jurisdiction of the State of Idaho with respect to fish and wildlife on public land in the State.
 (d)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may carry out management activities to maintain or restore fish and wildlife populations and habitats to support fish and wildlife populations within the wilderness area if the management activities—
 (1)are consistent with relevant wilderness management plans; (2)are conducted in accordance with appropriate policies, such as the policies established in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including the occasional and temporary use of motorized vehicles; and
 (3)as determined by the Secretary, would— (A)promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values; and
 (B)accomplish the purpose of the management activity with the minimum impact necessary. 5.FireIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures within the wilderness area as the Secretary determines to be necessary for the control of fire, insects, and disease.
		6.Adjacent management
 (a)In generalNothing in this Act creates a protective perimeter or buffer zone around the wilderness area. (b)Activities outside wilderness areaThe fact that an activity or use on land outside the wilderness area can be seen or heard within the wilderness area shall not preclude the activity or use outside the wilderness area.
			7.Indian tribes
 (a)AccessIn recognition of the past use of the wilderness area by Indian tribes for traditional cultural and religious purposes, the Secretary shall ensure that Indian tribes have access to the wilderness area for—
 (1)traditional cultural and religious purposes; and (2)exercise of any right reserved by treaty.
				(b)Temporary closures
 (1)In generalIn carrying out this section, the Secretary, on request of an Indian tribe, may temporarily close to the general public one or more specific portions of the wilderness area to protect the privacy of the members of the Indian tribe in the conduct of the traditional cultural and religious activities in the wilderness area.
 (2)RequirementAny closure under paragraph (1) shall be made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out.
 (c)Applicable lawAccess to the wilderness area under this section shall be in accordance with— (1)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996); and
 (2)the Wilderness Act (16 U.S.C. 1131 et seq.). 8.EffectNothing in this Act diminishes the rights of any Indian tribe.
